EXHIBIT 10.20

3M EXECUTIVE SEVERANCE PLAN

SUMMARY PLAN DESCRIPTION

Effective Date:  February 3, 2020

I.



Introduction

The purpose and intent of this 3M Executive Severance Plan (“Plan”) is to
provide separation benefits to certain eligible employees of 3M Company (“3M”)
or an affiliate of 3M participating in the Plan (each, a “Participating
Employer”) who are involuntarily discharged from employment other than for
Misconduct or who voluntarily terminate employment for Good Reason.  This Plan
does not provide separation benefits for individuals discharged from employment
for Misconduct, for individuals who voluntarily terminate employment without
Good Reason or for individuals whose employment is terminated by the Company
pursuant to a mandatory retirement policy adopted by the board of directors of
3M (the “Board”).

This is the summary plan description (“SPD” or “Summary”) for the Plan.  It
describes the terms of the Plan as in effect for individuals whose termination
of employment and Benefits Approval Date (as defined in Section ‎II.A below)
occur on or after the effective date specified above.  This Summary, together
with any separate amendments and other documents, is also the official plan
document for the Plan.

To fully understand your benefits, it is important that you read this entire
Summary carefully and understand it and your responsibilities.  If you elect to
participate, one of your responsibilities is to timely provide an executed
General Release of All Claims in a form provided by a Participating Employer
(“Release”).  Failure to follow the terms of the Plan or satisfy any Plan
requirements can result in loss of eligibility or delay, reduction or
termination of benefits.  You should keep this Summary for future reference.

Depending on your individual situation, you may be eligible for other types of
employee benefits and/or retirement benefits following termination of employment
under other employee benefit and/or retirement plans.  Consult the plan
documents for those other plans for a description of those other benefits.

You will notice certain terms and/or phrases are capitalized throughout this
Summary. These terms and/or phrases are important, and you should remember them.
The capitalized terms and phrases are either defined in the Summary or in the
other document to which they relate.

Neither the receipt of this Summary nor its use of the term “you” indicates that
you are eligible to participate in the Plan or receive benefits under the
Plan.  Only those individuals who satisfy the eligibility requirements and other
criteria contained in the Plan are eligible to participate in the Plan.

The information in this Summary may not be relied on as tax advice for any
purpose.  3M does not guarantee any specific tax consequences.  Ultimately, it
is your responsibility to determine the tax treatment of the payments and
benefits provided under this Plan.  For information on how applicable tax law
may apply to your personal situation, consult your own qualified tax advisor.

Neither the terms of the Plan nor the benefits provided under the Plan shall be
a term of employment of any individual. This Summary and the Plan shall not be
deemed an employment contract.  Participation in the Plan does not constitute a
guarantee of employment or alter the “at-will” nature of your employment.

3M hereby advises and encourages you to speak with an attorney regarding the
provisions in this Summary and the Release. 

II.



Eligibility and Required Documents

A.



Persons Who Are Eligible

Except as described below in Section ‎II.B, you are eligible to participate in
this Plan only if:

·



you are classified by a Participating Employer as a regular, U.S. employee of
such Participating Employer and a common law employee for employment tax
purposes;

·



you are an employee at the job grade L2 level (or equivalent) or above;








·



your employment with your Participating Employer is involuntarily terminated by
the Participating Employer (other than for Misconduct or pursuant to a mandatory
retirement policy adopted by the Board) or you voluntarily terminate your
employment with your Participating Employer for Good Reason, in each case, on or
after the Effective Date, and your eligibility for severance benefits under this
Plan (subject to all other eligibility requirements) has been reviewed and
confirmed by: (i) the compensation committee of the Board, if you are the Chief
Executive Officer of 3M; (ii) the Chief Executive Officer of 3M, if you are the
Senior Vice President, Human Resources; and (iii) the Senior Vice President,
Human Resources, if clauses (i) and (ii) are inapplicable to you (provided,
however, that the Senior Vice President, Human Resources, may specify one or
more alternate approvers for individuals covered by this clause
(iii)).  References in this Summary to an individual’s “Benefits Approval Date”
mean the date on which the approval required in accordance with this provision
is obtained with respect to such individual;

·



you sign and return the Release by the latest of: (i) your separation date; (ii)
the date that is 45 days after the date that you receive a copy of this Summary
and the Release; or (iii) the date that is specified in writing by an authorized
representative of a Participating Employer;

·



you do not rescind the Release, and the Release becomes effective, irrevocable
and enforceable; and

you separate employment on the date determined by 3M (other than for voluntary
terminations for Good Reason).  3M has discretion to determine your actual
separation date and to change your separation date (other than for voluntary
terminations for Good Reason).

The classification of an individual by a Participating Employer is final,
conclusive and binding for purposes of determining eligibility to participate in
this Plan and shall be made solely in the discretion of the Participating
Employer.  No reclassification or determination of a person’s status with a
Participating Employer, for any reason, without regard to whether it is
initiated by a court, governmental agency or otherwise and without regard to
whether or not the Participating Employer agrees to such reclassification or
determination, shall make the person retroactively or prospectively eligible for
benefits.  However, the Participating Employer, in its sole discretion, may
reclassify a person as benefits eligible on a prospective basis.  Any
uncertainty regarding an individual’s classification will be resolved by
excluding the person from eligibility.

Employees who satisfy all of the Plan’s eligibility requirements and receive
benefits under the Plan are referred to as “Plan Participants” throughout this
Summary.

B.



Persons Who Are Ineligible

Even if you otherwise meet the eligibility requirements above, you are not
eligible to receive benefits under this Plan if:

·



you cease to work prior to the date that your services are no longer required by
3M (other than for voluntary terminations for Good Reason);

·



you provide notice of your intent to terminate employment with 3M (including by
reason of retirement, but excluding any good faith notice of intent to
voluntarily resign for Good Reason);

·



you are an employee of a 3M affiliate that is not a Participating Employer;

·



you are employed by a Participating Employer established outside of the United
States and you do not have a primary work location in the United States at the
time you receive notice of termination or, if applicable, at the time you
provide a good faith notice of intent to voluntarily resign for Good Reason;

·



you are an employee below the job grade L2 level (or equivalent);

·



you are classified or treated by a Participating Employer as a leased employee,
independent contractor, contingent worker, service worker, consultant, contract
worker, agency worker, freelance worker, shared employee or a person other than
a common law employee, regardless of your actual legal status;

·



your compensation is not reported on a Form W-2 issued by a Participating
Employer;

·



you are covered by a contract or other written agreement that provides that you
are not eligible for benefits under the Plan;

·



you are on long-term disability or other inactive employment status;








·



you are on a leave of absence (other than an inactive leave) or short-term
disability, unless you return to work, separate employment and sign the Release
by the date required by 3M and satisfy all other eligibility requirements of
this Plan;

·



you are discharged for Misconduct, as determined by 3M;

·



your employment by a Participating Employer is terminated as a direct result of
a merger, acquisition, sale, spin-off or other divestiture, involving a
business, line of business, business unit, or other identifiable business group
of 3M or a 3M affiliate that does not result in a Change in Control of 3M,
except and to the extent that 3M, in its sole discretion, declares certain such
employees eligible (3M reserves the right to declare certain such employees
eligible while excluding other such employees); provided that you must satisfy
all other eligibility requirements of this Plan;

·



you are eligible for a separation-related payment or benefits under any
applicable law, plan, agreement, arrangement or understanding of any nature in
exchange for a release of, or the termination of, any employment-related claims
you may have against your Participating Employer; or

·



you are offered and accept another position within 3M or a 3M affiliate prior to
your separation date.

C.



Required Documents – Release

You must sign and return the Release, and the Release must become effective,
irrevocable and enforceable, in order to be eligible to receive the payments and
benefits described in Section ‎III.C  (Severance Pay), Section ‎III.D  (VIP
Vesting), Section ‎III.E  (Stock Options and SARs), Section ‎III.F  (Restricted
Stock Units), Section ‎III.G  (Performance Shares), and Section ‎III.H
 (Outplacement Benefits). You have at least 45 days from receipt to sign and
return the Release, but the Release cannot be signed before your separation
date.  This means that your deadline for signing and returning the Release will
be the latest of: (i) your separation date; (ii) the date that is 45 days after
the date that you receive a copy of this Summary and the Release; or (iii) the
date that is specified in writing by an authorized representative of a
Participating Employer.  If your separation date occurs before the 45th day (or
such later date as may be authorized for you), you may use the entire period to
consider whether to sign the Release, or you may voluntarily sign the documents
on or after your separation date but before the deadline to return the Release
has passed.  The completed and signed Release should be sent to:  3M Human
Resources – Transitions Administration, 3M Center, 224-2W-15, St. Paul, MN
55144.

D.



Certain Definitions

For purposes of this Plan, the following definitions have the following
meanings:

·



“Change in Control” has the same meaning as such term is defined in the 3M
Company 2016 Long-Term Incentive Plan (the “2016 LTIP”) or any successor
thereto.

·



“Good Reason” means, with respect to a voluntary termination: (i) if the
voluntary termination occurs within 18 months following a Change in Control of
3M (each such period, a “CIC Window Period”), (a) a material diminution in your
position, authority, duties or responsibilities as in effect immediately prior
to the Change in Control of 3M, (b) a material diminution in your base salary or
annual planned cash compensation, or (c) a material change in the geographic
location at which you are required to perform services for your Participating
Employer; or (ii) if the voluntary termination occurs at any time other than
during a CIC Window Period, (a) a material diminution in your base salary or
annual planned cash compensation without your consent, other than an
across-the-board reduction that applies to all comparable positions, or (b) a
change in excess of 100 miles in the primary work location at which you are
required to perform services for your Participating Employer without your
consent.  Notwithstanding the foregoing, a termination (other than a termination
that occurs within 18 months following a Change in Control of 3M) will not be
treated as a voluntary termination for Good Reason for purposes of this Plan
unless you provide written notice to 3M of the existence of the circumstances
providing grounds for termination for Good Reason within 30 days of the initial
existence of such grounds and 3M has had at least 30 days from the date on which
such notice is provided to cure such circumstances. If you do not terminate your
employment for Good Reason within 60 days after the first occurrence of the
applicable grounds, then you will be deemed to have waived your right to
terminate for Good Reason with respect to such grounds.

·



“Misconduct” means (i) your willful failure to substantially perform your duties
(other than a failure resulting from your disability); (ii) your willful failure
to carry out, or comply with any lawful and reasonable directive of the Board or
your immediate supervisor; (iii) the occurrence of any act or omission by you
that could reasonably be expected to result in (or has resulted in) your
conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any felony or indictable offense or crime involving
moral turpitude; (iv) your commission of an act of fraud, embezzlement,
misappropriation, misconduct, or breach of fiduciary duty against 3M or any of
its subsidiaries or






affiliates or any of their officers, directors, employees, customers, suppliers,
insurers or agents; (v) your material breach of any material provision of any
written agreement with 3M or any subsidiary; (vi) any action (or inaction) by
you that 3M reasonably determines constitutes gross negligence or misconduct in
the performance of your duties and responsibilities; or (vii) any other
intentional misconduct by you that significantly affects the business or affairs
of 3M or any subsidiary in an adverse manner.

III.



Provisions Applicable to Plan Participants

A.



Future Service with 3M

If you become a Plan Participant, you may not apply for or accept employment
with, or provide services to, 3M or any 3M affiliate in any capacity (including,
but not limited to, as a regular or temporary employee, consultant, independent
contractor, or contract worker) for a period of six months following your
separation date. 

B.



Final Paycheck

Regardless of whether you become a Plan Participant, your final pay will be paid
to you separately from any severance or retirement payment you may receive. 

C.



Severance Pay

If you become a Plan Participant, you will receive severance pay at the time and
in the amount set forth in the Schedule provided to you and applicable to your
position; provided, however, that your right to severance pay will cease in the
event you become reemployed by 3M.  Severance pay does not qualify for voluntary
deductions (e.g., General Employees Stock Purchase Plan, VIP) and is subject to
all applicable Federal (including FICA), state, and/or local taxes in effect at
the time of payment, as well as all legally required withholdings (e.g., tax
levy, garnishment).

D.



VIP Vesting

If (1) you are employed by a Participating Employer that participates in the
VIP, (2) you are a participant in the VIP, and (3) you become a Plan
Participant, then your Company Contribution Account will be fully vested even if
you do not have the required years of vesting service as of your separation
date.

E.



Stock Options and SARs

If you become a Plan Participant, each outstanding vested option and stock
appreciation right (“SAR”) issued to you under the 3M 2008 Long‑Term Incentive
Plan, the 2016 LTIP or any successor thereto (collectively, the “LTIP”) will
remain outstanding and will not terminate 90 days after your termination of
employment solely as a result of your separation from 3M.   The remaining terms
and conditions of your stock options and SARs will continue to apply, including,
without limitation and if applicable, the terms and conditions providing for the
termination of your stock options or SARs in the event of your violation of any
applicable non-competition, non-solicitation or confidentiality obligations. In
no event will your stock options or SARs remain exercisable beyond the
expiration of their maximum term.  Unless otherwise provided pursuant to the
existing terms and conditions of the applicable plan under which the stock
option or SAR was granted and the applicable award agreement (see Section ‎IV
below), any stock options or SARs that are unvested as of your termination of
employment will be forfeited in accordance with their terms. 

F.



Restricted Stock Units

If you become a Plan Participant, a portion of each annual restricted stock unit
award issued to you under the LTIP that remains unvested at the time of your
termination of employment will vest on an accelerated basis.  The number of
additional restricted stock units that vest will be determined by multiplying
the total number of restricted stock units subject to each vesting tranche of
your award by a fraction, the numerator of which will be the number of whole
years of employment service you have completed since the award’s grant date and
the denominator of which will be the number of years of employment service
required to vest in the restricted stock units subject to that tranche pursuant
to the otherwise applicable service-based vesting schedule.  If you previously
vested in one or more restricted stock units subject to the award, the number of
restricted stock units that vest on an accelerated basis will be reduced on a
one-for-one basis by the number of previously vested restricted stock
units.  The Shares underlying the restricted stock units that vest pursuant to
this Section ‎III.F will be issued as soon as administratively practicable
following the date on which your release becomes effective and irrevocable (but
in any event no later than March 15 of the calendar year following the calendar
year in which your termination of employment occurs) or, to the extent necessary
to comply with the requirements of section 409A of the Code, at such time as the
shares otherwise would have been issued in accordance with the terms of your
award.  In no event will any restricted stock unit awards granted to you for
recognition, retention or other special purposes be subject to the special






accelerated vesting provisions of this Section ‎III.F.    Unless otherwise
provided pursuant to the existing terms and conditions of the applicable plan
under which the restricted stock units were granted and the applicable award
agreement (see Section ‎IV below), any restricted stock units that are unvested
as of your termination of employment will be forfeited in accordance with their
terms.

G.



Performance Shares

If you become a Plan Participant, each outstanding performance share issued to
you under the LTIP will vest in accordance with the applicable vesting schedule
and will not be forfeited solely as a result of your separation from 3M,
provided that the target number of performance shares with respect to any award
shall be prorated based on the number of whole calendar months you worked during
the applicable performance period and the performance shares that may vest will
be subject to actual performance results and paid at the same time as for other
then-active LTIP participants.

H.



Outplacement Benefits

If you become a Plan Participant, you will be eligible to receive reasonable
outplacement services, as determined by 3M in accordance with its outplacement
services policy in effect as of the date of your termination of employment.

 

IV.



Impact on Other Company Plans, Programs and Arrangements

Unless otherwise provided herein, the terms and conditions of each benefit plan,
program or arrangement in which you participate as of the date of your
termination of employment will govern with respect to the effect of your
termination of employment under such plan, program or arrangement.  In some
cases, you may be eligible to receive additional benefits under such other
plans, programs or arrangements whether or not you become a Plan
Participant.  For example, outstanding equity awards issued to you under the
LTIP (including performance share awards) may continue to vest and/or, if
applicable, remain exercisable beyond the standard post-termination exercise
period (but in no event beyond the expiration date of such option) if your
termination of employment qualifies as a “retirement” for purposes of the
relevant award or you experience a qualifying termination of employment
following a change in control.  For further information on the consequences of
your employment status change, as well as the definition of “retirement” for
purposes of your outstanding equity awards, please refer to the resource list
included in your severance packet for contact information.

V.



Claims Procedure

If you believe you are entitled to benefits, or you disagree with a decision
regarding your benefits, you should file a claim with the Plan Administrator in
accordance with the Plan’s claim procedures. If you do not file a claim or
follow the claim procedures, you are giving up important legal rights.  Before
commencing legal action to recover benefits, or to enforce or clarify rights,
you must completely exhaust the Plan’s claim procedures.

A.



How to File a Claim. 

To make a claim, you must file a written statement with the Plan
Administrator.  You should include the facts and arguments that you want
considered in deciding your claim.  The Plan Administrator must receive actual
delivery of your written claim within 60 days after the date you knew or
reasonably should have known of the facts behind your claim or, if earlier, the
date of your separation.

Within 90 days of the date the Plan Administrator receives your claim, you will
receive either a notice of the decision or a notice describing the need for
additional time (up to 90 additional days) to reach a decision.  If the Plan
Administrator notifies you that it needs additional time, the notice will
describe the special circumstances requiring the extension and the date by which
it expects to reach a decision.  If the Plan Administrator denies your claim, in
whole or in part, you will receive a notice specifying the reasons, the Plan
provisions on which it is based, a description of additional material (if any)
needed to perfect the claim, your right to file a civil action under section
502(a) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), if your claim is denied upon review, and it will also explain your
right to request a review.

B.



How to File an Appeal. 

If the Plan Administrator denies your claim, you must file a written request to
have the denial reviewed. Your request should include the facts and arguments
that you want considered in the review.  The Plan Administrator must receive
actual delivery of your written request for review within 60 days after the date
that you received notice that your claim was denied.  You may submit written
comments, documents, records, and other information relating to your
claim.  Upon request you are entitled to receive free of charge reasonable
access to and copies of the relevant documents, records, and information used in
the claims process.








Within 60 days after the date the Plan Administrator receives your request for
review, you will receive either a notice of the decision or a notice describing
the need for additional time (up to 60 additional days) to reach a decision.  If
the Plan Administrator notifies you that it needs additional time, the notice
will describe the special circumstances requiring the extension and the date by
which it expects to reach a decision.  If the Plan Administrator affirms the
denial of your claim, in whole or in part, you will receive a notice specifying
the reasons, the Plan provisions on which it is based, notice that upon request
you are entitled to receive free of charge reasonable access to and copies of
the relevant documents, records, and information used in the claims process, and
your right to file a civil action under section 502(a) of ERISA.

If the Plan Administrator determines it needs further information to complete
its review of your denied claim, you will receive either a written or electronic
notice describing the additional information necessary to make the
decision.  You will then have 60 days from the date you receive the notice
requesting additional information to provide the requested information to the
Plan Administrator.  The time between the date the Plan Administrator sends its
request to you and the date the Plan Administrator receives the requested
additional information from you does not count against the 60-day period in
which the Plan Administrator has to decide your claim on review.  If special
circumstances exist, this period may be further extended.

C.



Deadline to Commence a Lawsuit.

If you wish to bring a lawsuit over your claim, you must file your claim within
the required time, complete the entire claim procedures, receive a denial from
the Plan Administrator after you request a review, and commence that suit within
30 months after you knew or reasonably should have known of the facts behind
your claim or, if earlier, within 6 months after the claim procedures are
completed.

VI.



Important Plan Information

A.



Plan Administrator

The Plan Administrator shall have the discretionary power and authority to:

·



control and manage the operation of the Plan;

·



prescribe applicable Plan procedures;

·



make all decisions and determinations with respect to the Plan; and

·



interpret and apply the terms of the Plan. 

This discretionary power and authority includes, without limitation:

·



determining all factual and legal questions;

·



interpreting any ambiguous or unclear terms in the Plan and the underlying
documents;

·



deciding eligibility for coverage and eligibility for benefits; and

·



establishing rules to carry out administration of the Plan. 

All determinations, interpretations, rules and decisions of the Plan
Administrator will be made, in its sole discretion, and will be final,
conclusive and binding as to all parties.  In any legal action, all explicit and
all implicit determinations by the Plan Administrator shall be afforded the
maximum deference permitted by law.  The Plan Administrator may delegate all or
a portion of its powers, authority, responsibilities, discretion and rights
under the Plan to an individual, entity or committee.  Any delegation may allow
further delegation by the individual, entity or committee to whom the delegation
has been made.

The Plan Administrator reserves the right to correct any errors, defects,
inconsistencies and omissions that may occur in the administration of the Plan
as the Plan Administrator, in its discretion, determines appropriate. This
includes reducing or eliminating benefits under the Plan, and such correction
shall be final, conclusive and binding all persons.  Subject to any delegation
of authority, the Plan Administrator shall be the named fiduciary for the
purposes of ERISA.

B.



Enforceable Release Required; Repayment.

If all or any portion of the Release is held to be invalid, illegal or otherwise
unenforceable for any reason, or you commit an act of Misconduct, 3M will have
the right (but not the obligation) to (i) declare the Release void in its
entirety, (ii) cease






providing any payment or benefit otherwise owing to you under the Plan and (iii)
require you to repay any and all cash severance previously paid to you under the
terms of the Plan to the extent permitted by applicable law.

C.



Amendment or Termination of Plan

3M reserves the right to modify, amend and terminate the Plan, in whole or in
part, at any time and in any respect and for any reason and either prospectively
or retroactively or both.  3M's right to modify, amend or terminate the Plan
includes, without limitation:

·



changes in the eligibility requirements;

·



cost-sharing and funding arrangements; and

·



benefits provided and termination of all or a portion of the coverage provided
under the Plan.

No oral statements or representations can amend the Plan.  3M makes no promise
to continue the Plan or the benefits offered under the Plan in the future, and
individuals have no vested right to the Plan or the benefits offered under the
Plan.

Notwithstanding the foregoing, no amendment or termination of the Plan that
would reduce benefits or eliminate one or more participant’s eligibility may
take effect if adopted during the period beginning 6 months prior to a Change in
Control of 3M or 18 months following a Change in Control of 3M without the
written consent of the participant(s) whose benefits or eligibility would be
reduced or eliminated.

D.



Funding

Benefits provided under the Plan are paid out of the general assets of 3M.    An
individual does not, by virtue of participating in the Plan, have any interest
in any specific asset or assets of 3M.  With respect to benefits funded out of
3M’s general assets, an individual’s rights shall be solely those of an
unsecured general creditor of 3M.

E.



Governing Law

The Plan shall be construed in accordance with the applicable provisions of
ERISA and the Code; and, to the extent not preempted by Federal law, in
accordance with the laws of the State of Minnesota.  Any litigation commenced or
arising in connection with the Plan shall be commenced and venued exclusively in
the United States District Court for the District of Minnesota.

F.



Section 409A of the Code

The payments and benefits provided under this Plan are intended to be exempt, to
the greatest extent possible, from the requirements of section 409A of the Code,
and this Plan will be construed and implemented accordingly.  To the extent a
payment or benefit provided under this Plan is not so exempt, this Plan and the
payments and benefits to be provided hereunder are intended to, and will be
construed and implemented so as to, comply in all respects with the applicable
provisions of section 409A of the Code.  Any right to receive installment
payments under this Plan shall be treated as a right to receive a series of
separate payments. 

Notwithstanding anything herein to the contrary, if you are a “specified
employee” (as determined by 3M in accordance with section 409A of the Code) as
of the date of your “separation from service” (as determined by 3M in accordance
with section 409A of the Code), and if any payment, benefit or reimbursement to
be paid or provided under the Plan to you both (i) constitutes a “deferral of
compensation” within the meaning of and subject to section 409A of the Code and
(ii) cannot be paid or provided in a manner otherwise provided herein without
subjecting you to additional tax, interest and/or penalties under section 409A
of the Code, then any such payment, benefit or reimbursement that is otherwise
payable during the first six (6) months following your separation from service
shall be paid or provided to you in a lump sum on the earlier of (x) your death
and (y) the first business day of the seventh month immediately following your
separation from service.

3M makes no representations that the payments and benefits provided under the
Plan comply with section 409A of the Code and in no event shall 3M be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by the Plan Participant on account of noncompliance with section
409A of the Code. To the extent required by section 409A of the Code, any
payments to be made to a Plan Participant upon his or her termination of
employment shall only be made upon such Plan Participant's separation from
service.








G.



Recovery of Overpayment; Recoupment

If a benefit payment to you or on your behalf exceeds for any reason the benefit
amount you are entitled to receive in accordance with the terms of the Plan, the
Plan Administrator has the right to require the return of the overpayment on
request, and upon request you must immediately refund the overpayment as well as
help the Plan Administrator obtain the refund of the overpayment from another
person or entity.

The Plan Administrator’s right to recover overpayments applies regardless of the
cause, nature or source of the overpayments, and includes any overpayment
resulting from retroactive awards received from any source, fraud or any error
made in processing your claim.  The Plan Administrator also has the right, at
its option and to the extent consistent with section 409A of the Code, to
recover the overpayment by reducing or offsetting against any future benefit
payments.  Such rights do not affect any other right of recovery the Plan
Administrator may have with respect to such overpayment.  In addition, the Plan
Administrator reserves the right to obtain the overpayment by any other method
permitted by the law.  The Plan Administrator will determine, in its sole
discretion, the method by which the repayment of the overpayment shall be
made.  Failure to repay an overpayment and cooperate with the Plan Administrator
in collecting an overpayment may result in loss of coverage under the Plan.

In addition, any benefit payment under the Plan will be subject to recoupment by
3M to the extent required to comply with applicable law or 3M’s clawback policy,
as in effect at the time your employment is terminated.

H.



Assignment Prohibited

You shall not have the right to transfer any interest, benefit, right or claim
you may have under this Plan, including a claim for benefits, for breach of
fiduciary duty, to receive documents or information, to file a lawsuit, or any
other claim or right you may have under this Plan to any party.  Nor shall you
have the power to anticipate, alienate, assign, sell, transfer, pledge or
encumber the same.

The Plan shall not recognize an assignment of any interest, benefit, right or
claim you may have under this Plan, either in whole or in part.  Any attempt to
assign any interest, benefit, right or claim under this Plan shall be void and
non-enforceable.

Benefits under this Plan shall not be subject to attachment, garnishment,
execution following judgment or other legal process.  Except as may be required
by law, your benefits and rights under the Plan are not subject to the claims of
your creditors.

I.



Section 280G

Notwithstanding any other provision of the Plan or any other plan, arrangement
or agreement to the contrary, if any of the payments or benefits received or to
be received by you (including, without limitation, any payment or benefits
received in connection with a Change in Control or your termination of
employment, whether pursuant to the terms of this Plan or any other plan,
arrangement, or agreement, or otherwise) (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of section 280G of the Code and would, but for this Section
‎VI.I, be subject to the excise tax imposed under section 4999 of the Code (the
“Excise Tax”), then prior to making the 280G Payments, a calculation shall be
made comparing (i) the Net Benefit (as defined below) to you of the 280G
Payments after payment of the Excise Tax to (ii) the Net Benefit to you if the
280G Payments are limited to the extent necessary to avoid being subject to the
Excise Tax.  If the amount calculated under clause (i) above is less than the
amount under clause (ii) above, the 280G Payments will be reduced to the minimum
extent necessary to ensure that no portion of the 280G Payments is subject to
the Excise Tax. For purposes of this Section VI.I, “Net Benefit” shall mean the
present value of the 280G Payments net of all Federal, state, local, and foreign
income, employment, and excise taxes. Any reduction made pursuant to this
Section VI.I shall be made in a manner determined by 3M that is consistent with
the requirements of section 409A of the Code.  If two economically equivalent
amounts are subject to reduction but are payable at different times, the amounts
shall be reduced (but not below zero) on a pro rata basis.    All calculations
and determinations under this Section ‎VI.I shall be made by an independent
accounting firm or independent tax advisor appointed by 3M (the “Tax Advisor”)
whose determinations shall be conclusive and binding on 3M and you for all
purposes. For purposes of making the calculations and determinations required by
this Section ‎VI.I, the Tax Advisor may rely on reasonable, good faith
assumptions and approximations concerning the application of section 280G and
section 4999 of the Code. 3M and you shall furnish the Tax Advisor with such
information and documents as the Tax Advisor may reasonably request in order to
make its determinations under this Section ‎VI.I.  3M shall bear all costs the
Tax Advisor may reasonably incur in connection with its services.








VII.



General Plan Information

Plan Feature

Plan Details

Plan Name

The official plan name is the “3M Executive Severance Plan”.

Type of Plan

The Plan is an employee welfare benefit plan providing severance pay
benefits.  The Plan is not an employee pension benefit plan.

Plan Year

The Plan Year is the calendar year beginning each January 1 and ending each
December 31.

Plan Number

976

Employer/Plan Sponsor

3M Company

3M Center

St. Paul, Minnesota 55144-1000

877-473-6394

Participating Employers

In addition to 3M, Participating Employers include any 3M affiliate that adopts
this Plan if such adoption is approved by 3M and reflected on the list of
Participating Employers.  The list of Participating Employers may be amended
from time to time.  Contact the Plan Administrator to obtain a list of
Participating Employers.

Plan Sponsor’s Employer Identification Number

41-0417775

Plan Administrator

With respect to officers subject to Section 16 of the Securities Exchange Act of
1934, as amended, the Plan Administrator is the compensation committee of the
Board.  With respect to all other individuals eligible to participate in the
Plan, the Plan Administrator is the Director, HR Benefits, of 3M or his or her
successor. 

Send correspondence (including claims & appeals) to:

Compensation and Benefits – Transitions Administration

3M Company

3M Center

St. Paul, Minnesota 55144-1000

Agent for Services of Legal Process

3M's agent for the service of legal process against the Plan is:

The Secretary

3M Company

3M Center

St. Paul, MN 55144-1000

Service of legal process also may be served on the Plan Administrator.

A.



Employee Retirement Income Security Act (ERISA) Statement of Rights

About your ERISA Rights

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA.  ERISA provides that all Plan participants will be entitled to the
information as described in this section.

Receive Information About Your Plan and Benefits.  ERISA provides that all Plan
participants will be entitled to:








·



Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all documents governing the Plan,
including insurance contracts, and a copy of the latest annual report (Form 5500
Series) filed by the Plan with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefits Security Administration (EBSA)
at:

Public Disclosure Room

Employee Benefits Security Administration

U.S. Department of Labor

200 Constitution Avenue, N.W.

Washington, D.C. 20210.

·



Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts and copies of
the latest annual report (Form 5500 Series) and updated summary plan description
(“SPD”).  The Plan Administrator may make a reasonable charge for the copies.

·



Receive a summary of the Plan’s annual financial report.  The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.

Prudent Actions by Plan Fiduciaries.  In addition to creating rights for Plan
participants ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan.  The people who operate your Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Plan participants and beneficiaries.  No one,
including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a welfare
benefit or exercising your rights under ERISA.

Enforce Your Rights.  If your claim for a welfare benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator.  If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court
after exhausting the Plan’s claim and appeal procedure. If it should happen that
Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court.  If you file suit against the
Plan, the court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

Assistance with Your Questions.  If you have any questions about your Plan, you
should contact the Plan Administrator.  If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration (EBSA), U.S. Department
of Labor, listed in your telephone directory or the

Division of Technical Assistance and Inquiries

Employee Benefits Security Administration

U.S. Department of Labor

200 Constitution Avenue N.W.

Washington, D.C. 20210.

You may also obtain certain publications about your rights and responsibilities
under ERISA by:

·



Contacting the publications hotline of the EBSA at (866) 444-3272;

·



Logging on to the Internet at dol.gov/ebsa; or

·



Contacting the EBSA field office nearest you.



 








Schedule A to the 3M Executive Severance Plan

Severance Pay for the Chief Executive Officer

If you become a Plan Participant by signing the Release and satisfying all other
eligibility requirements, you will receive the severance payments described
below.

1.



Continued payment of the annual base salary you otherwise would have earned if
you remained employed through the date that is twenty-four (24) months following
your separation date (the “Severance Period Expiration Date”), payable in
accordance with 3M’s regular payroll practices, with the first such payment
commencing sixty (60) days following your separation date, subject to Section
‎VI.F of the Plan.

1.



Continued payment of all Annual Incentive Plan payments that you otherwise would
have been entitled to receive if you remained employed by 3M through the
Severance Period Expiration Date.  In the event the Severance Period Expiration
Date occurs prior to the completion of an Annual Incentive Plan measurement
year, you will receive a prorated amount for such year based on the number of
calendar days in such year preceding the Severance Period Expiration Date.  The
amount of each Annual Incentive Plan payment (or prorated payment) to which you
may become entitled will be calculated in accordance with the terms of the
Annual Incentive Plan based on actual results for the relevant Annual Incentive
Plan measurement year.  For purposes of calculating such payments, your
performance rating for the year of termination shall be the final performance
rating shown for you in 3M’s human resources management system on the last day
of the applicable measurement year (or, if no such performance rating is
assigned to you for such year, a performance rating of “fully meets
expectations” or equivalent) and for each year thereafter, if any, your
performance rating shall be a rating of “fully meets expectations” or
equivalent.  Each Annual Incentive Plan payment (or prorated payment) will be
distributed to you no later than March 15 of the year following the relevant
Annual Incentive Plan measurement year.

Note:  If you participate in the Annual Incentive Plan and you retire (within
the meaning of the Annual Incentive Plan), you may be eligible to receive a
prorated amount of the Annual Incentive Plan payment that otherwise would have
been payable to you for the year of your retirement, regardless of whether you
become a Plan Participant.  The prorated amount for which you may be eligible,
however, would be calculated based on the number of days worked prior to your
separation date (i.e., without regard to the additional period between your
separation date and the Severance Period Expiration Date).

In calculating the benefits described above, your annual base salary and target
Annual Incentive Plan payment will be your annual base salary and target Annual
Incentive Plan payment as in effect on your separation date (or if you
voluntarily terminate for Good Reason as a result of a material diminution in
your base salary or annual planned cash compensation, your annual base salary
and target Annual Incentive Plan payment as in effect immediately prior to any
such material diminution). 

Notwithstanding anything herein to the contrary, the cash payments and benefits
provided to you pursuant to items 1 and 2 of this Schedule shall reduce, on a
dollar-for-dollar basis but not below $0, any payments you may otherwise become
entitled to under your applicable Employee Agreement, provided that such
reduction shall be applied consistent with section 409A of the Code.

 







 

Schedule B to the 3M Executive Severance Plan

Severance Pay for Corporation Operations Committee Members (other than the Chief
Executive Officer)

If you become a Plan Participant by signing the Release and satisfying all other
eligibility requirements, you will receive the severance payments described
below.

1.



Continued payment of the annual base salary you otherwise would have earned if
you remained employed through the date that is eighteen (18) months following
your separation date (the “Severance Period Expiration Date”), payable in
accordance with 3M’s regular payroll practices, with the first such payment
commencing sixty (60) days following your separation date, subject to Section
‎VI.F of the Plan.

2.



Continued payment of all Annual Incentive Plan payments that you otherwise would
have been entitled to receive if you remained employed by 3M through the
Severance Period Expiration Date.  In the event the Severance Period Expiration
Date occurs prior to the completion of an Annual Incentive Plan measurement
year, you will receive a prorated amount for such year based on the number of
calendar days in such year preceding the Severance Period Expiration Date.  The
amount of each Annual Incentive Plan payment (or prorated payment) to which you
may become entitled will be calculated in accordance with the terms of the
Annual Incentive Plan based on actual results for the relevant Annual Incentive
Plan measurement year.  For purposes of calculating such payments, your
performance rating for the year of termination shall be the final performance
rating shown for you in 3M’s human resources management system on the last day
of the applicable measurement year (or, if no such performance rating is
assigned to you for such year, a performance rating of “fully meets
expectations” or equivalent) and for each year thereafter, if any, your
performance rating shall be a rating of “fully meets expectations” or
equivalent.  Each Annual Incentive Plan payment (or prorated payment) will be
distributed to you no later than March 15 of the year following the relevant
Annual Incentive Plan measurement year.

Note:  If you participate in the Annual Incentive Plan and you retire (within
the meaning of the Annual Incentive Plan), you may be eligible to receive a
prorated amount of the Annual Incentive Plan payment that otherwise would have
been payable to you for the year of your retirement, regardless of whether you
become a Plan Participant.  The prorated amount for which you may be eligible,
however, would be calculated based on the number of days worked prior to your
separation date (i.e., without regard to the additional period between your
separation date and the Severance Period Expiration Date).

In calculating the benefits described above, your annual base salary and target
Annual Incentive Plan payment will be your annual base salary and target Annual
Incentive Plan payment as in effect on your separation date (or if you
voluntarily terminate for Good Reason as a result of a material diminution in
your base salary or annual planned cash compensation, your annual base salary
and target Annual Incentive Plan payment as in effect immediately prior to any
such material diminution). 

Notwithstanding anything herein to the contrary, the cash payments and benefits
provided to you pursuant to items 1 and 2 of this Schedule shall reduce, on a
dollar-for-dollar basis but not below $0, any payments you may otherwise become
entitled to under your applicable Employee Agreement, provided that such
reduction shall be applied consistent with section 409A of the Code.

 

 

